ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
Bulldozer Gulf General Trading &            )      ASBCA No. 60740
 Contracting Co. W.L.L.                     )
                                            )
Under Contract No. 0049053090               )

APPEARANCE FOR THE APPELLANT:                      Mr. Shabeeb Z. Al Mutairi
                                                    Chairman

APPEARANCES FOR THE GOVERNMENT:                    Daniel K. Poling, Esq.
                                                    DLA Chief Trial Attorney
                                                   Robin Walters, Esq.
                                                    Trial Attorney
                                                    DLA Disposition
                                                    Battle Creek, MI

                               ORDER OF DISMISSAL

       The Board docketed this appeal on 16 August 2016. By letter dated 5 September
2016, prior to filing its complaint, appellant requested that its appeal "be removed from
the docket at this time." The government does not object to dismissing the appeal
without prejudice. Accordingly, this appeal is dismissed from the Board's docket without
prejudice. See TTF, L.L.C., ASBCA No. 58494, 13 BCA ~ 35,343 at 173,464.

      Dated: 21 September 2016




                                                Administrative Judge
                                                Acting Chairman
                                                Armed Services Board
                                                of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60740, Appeal of Bulldozer Gulf
Trading & Contracting Co. W.L.L., rendered in conformance with the Board's Charter.

       Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2